Case 1:21-cv-22962-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  MAYRA DE ARMAS,

         Plaintiff,

  v.                                                       Case No.:

  CIRCLE K STORES, INC.,

        Defendant.
  _________________________________/

                            DEFENDANT’S NOTICE OF REMOVAL

         Defendant, Circle K Stores, Inc. (“Defendant”), by and through its undersigned counsel

  and pursuant to 28 U.S.C. §§1332, 1441 and 1446, hereby gives its notice of removal of the case

  styled Mayra De Armas v. Circle K Stores, Inc., Case No.: 2021-016662-CA-01, pending in the

  Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, (the

  “State Court Action”), to the United States District Court for the Southern District of Florida,

  Miami Division. As grounds, Defendant states as follows:

         1.      This State Court Action is being removed to federal court based upon diversity of

  citizenship jurisdiction under 28 U.S.C. §1332, and is removable under 28 U.S.C. §1441.

         2.      On or about July 6, 2021, Mayra De Armas (“Plaintiff”) filed her Complaint in

  the State Court Action. The Summons and Complaint were served on Defendant’s registered

  agent on July 27, 2021. A true and correct copy of the Summons and Complaint filed by Plaintiff

  is attached to this Notice as Exhibit “A”.

         3.      Plaintiff named Defendant as the sole defendant and alleged violations of the

  Florida Civil Rights Act, Fla. Stat. §§760.10, et seq. (“FCRA”).
Case 1:21-cv-22962-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 2 of 11




         4.      A true and legible copy of any and all processes, pleadings, motions, and orders,

  filed in the State Court Action, obtained by Defendant, are attached to this Notice of Removal as

  required by 28 U.S.C. §1446(a). See Exhibit “B”. This constitutes all processes, pleadings, and

  orders served in the State Court Action to date.

         5.      Pursuant to 28 U.S.C. § 1446(b), Defendant has timely filed this Notice of

  Removal within 30 days after service of summons upon it.

         6.      A true copy of this Notice of Removal is being filed with the Clerk of Court for

  the Circuit Court in and for Miami-Dade County, Florida, as required by law, which is attached

  hereto as Exhibit “C”.

         7.      Written notice of the filing of Notice of Removal to federal court is being

  provided to Plaintiff herewith, as required by 28 U.S.C. § 1446(d).

         8.      Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court as

  this is the district and division embracing the place where the State Court Action is pending.

  Venue is also proper in this Court pursuant to 28 U.S.C. §1391(b).

                                         JURISDICTION

         9.      This Court has original jurisdiction over this action pursuant to the provisions of

  28 U.S.C. §1332(a). This action may be removed to this Court by Defendant pursuant to 28

  U.S.C. §1441, in that it is a civil action in which the matter in controversy exceeds $75,000,

  exclusive of interest and costs, and is between citizens of different states. Specifically, the facts

  supporting diversity jurisdiction and other jurisdiction are as follows.

         A.      There is Complete Diversity of Citizenship.

         10.     For an individual, “[c]itizenship is equivalent to ‘domicile’ . . . [which is] the

  place of his true, fixed, and permanent home and principal establishment, and to which he has


                                                     2
Case 1:21-cv-22962-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 3 of 11




  the intention of returning whenever he is absent therefrom.” McCormick v. Aderholt, 293 F.3d

  1254, 1257-58 (11th Cir. 2002) (quotation omitted).

         11.     Plaintiff is a resident and citizen of the State of Florida. (Compl. ¶3). As a

  resident of Florida, Plaintiff is domiciled in, and therefore a citizen of, the State of Florida. See

  Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1342 (11th Cir. 2011) (holding that

  an assertion of permanent residency sufficiently alleges domicile).

         12.     Defendant is not a citizen of the State of Florida within the meaning of 28 U.S.C.

  §1332(c)(1). Circle K Stores, Inc., is a corporation incorporated or organized in Texas, with its

  principle place of business – its corporate headquarters - in Tempe, Arizona. (See Declaration of

  Clark Gryglewicz at ¶2, attached hereto as Exhibit “D”). According to the United States

  Supreme Court’s test, set forth in Hertz Corp. v. Friend, 559 U.S. 77 (2010), a corporation’s

  principal place of business is where a corporation’s officers direct, control, and coordinate the

  corporation’s activities, sometimes referred to as the corporation’s “nerve center.” Id. at 93. In

  practice, the “nerve center” is normally where the corporation maintains its headquarters. Id.

  Here, Defendant’s “nerve center” is located where its corporate headquarters are, in Tempe,

  Arizona.

         13.     As Defendant is a citizen of a state other than Florida and Plaintiff is a citizen of

  Florida, complete diversity of citizenship exists between the parties.

         B.      The Amount in Controversy Exceeds $75,000.

         14.     Plaintiff has brought claims for violation of the Florida Civil Rights Act, Fla. Stat.

  §§760.10, et seq. (“FCRA”), alleging (I.) national origin discrimination, (II.) race discrimination,

  and (III.) disability discrimination under the FCRA.

         15.     Plaintiff has alleged damages in excess of $75,000. Specifically, Plaintiff seeks


                                                   3
Case 1:21-cv-22962-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 4 of 11




  compensation for:

               a. Back pay;

               b. Benefits’ adjustment;

               c. Front pay;

               d. Damages for mental anguish, personal suffering, and loss of enjoyment of life;

               e. Pre- and post-judgment interest;

               f. Attorneys’ fees and costs;

               g.   “[S]uch other relief as the Court deems just and proper.”

  (Compl. Prayer for Relief, pp. 6-7,8-9,10-11).

         16.        Plaintiff alleges these damages are continuing. (Compl. ¶¶49, 60, 71).

         17.        Taken together, while undefined, it is clear from the face of the Complaint and

  allegations pled that the amount in controversy for the claims exceeds $75,000.00.

         18.        “If the plaintiff has not pleaded a specific amount in damages, the removing

  defendant bears the burden to show by a preponderance of the evidence that the amount in

  controversy meets the jurisdictional requirement.” AAA Abachman Enter., Inc. v. Stanley

  Steemer Int’l, Inc., No. 07-14102, 2008 WL 624040 at *2 (11th Cir. March 10, 2008). However,

  the amount at issue for removal may not be susceptible to precise measurement. See Bishop

  Clarkson Mem’l Hosp. v. Reserve Life Ins. Co., 350 F. 2d 1006, 1009 (8th Cir. 1965). In the

  instant case, the amount in controversy far exceeds the jurisdictional threshold necessary for

  removal.

         19.        Because Plaintiff has made an unspecified demand for damages, the Court may

  conclude, based upon the several bases upon which Plaintiff seeks significant damages in this

  action, that the amount in controversy will easily exceed $75,000.00. See Burns v. Windsor Ins.



                                                     4
Case 1:21-cv-22962-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 5 of 11




  Co., 31 F.3d 1092, 1094 (11th Cir. 1994).

         20.    First, Plaintiff is seeking lost wages. “Florida courts have held that decisions

  construing Title VII are applicable when considering claims under [the Florida Civil Rights Act]

  because the Florida Act was patterned after Title VII.” Love v. N. Tool & Equip. Co., 2008 U.S.

  Dist. LEXIS 599110, at *3 (S.D. Fla. Aug. 1, 2008). “Under Title VII, a successful plaintiff is

  ‘presumptively entitled to back pay,’ which is calculated from the date of the adverse

  employment action until the date of the judgment.” Id.

         21.    Plaintiff filed her Complaint on July 6, 2021. On the date of the filing of the

  Complaint, Plaintiff was – and still is – a full time employee and earned an annual salary of

  approximately $54,971.28 per year, or $1,057.14 per week. (See Exhibit “D”, ¶3) Assuming

  this case would proceed to trial approximately eighteen (18) months from now, Plaintiff’s back

  pay damages from the date of the filing of the Complaint would total approximately $82,456.92

  (78 weeks since the filing of the Complaint x $1,057.14 = $82,456.92). This alone satisfies the

  amount in controversy threshold.

         22.    Second, Plaintiff is seeking an award of front pay. Courts have considered a

  plaintiff’s right to front pay when calculating the amount in controversy. See, e.g., Love v.

  Northern Tool & Equipment Co., Inc., No. 08-20453, 2008 WL 2955124, at *4 (S.D. Fla. Aug. 1,

  2008) (considering front pay in calculating amount in controversy for removal purposes); Brown

  v. Cunningham Lindsey U.S., Inc., No. 3:05-cv-141, 2005 WL 1126670, at *5 (M.D. Fla. May

  11, 2005) (valuing reinstatement or front pay for purposes of determining jurisdictional amount).

  Even one year of front pay (approximately $54,971.28) increases the amount in controversy well

  beyond the threshold.

         23.    Third, Plaintiff alleges compensatory damages, which are considered in



                                                 5
Case 1:21-cv-22962-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 6 of 11




  determining the amount in controversy. “While it is difficult to quantify the value of these

  damages, for purposes of determining the amount in controversy, a defendant may satisfy its

  burden by submitting evidence of damages from decisions in comparable cases.” Hardman v.

  Zale Delaware, Inc., 2017 U.S. Dist, LEXIS 27809, at *4 (S.D. Fla. Feb. 29, 2017) (quoting

  Schmidt v. Pantry, Inc., No. 1:11-cv-228, 2012 WL 1313490, at *3 (N.D. Fla. March 6, 2012)).

  Jury verdict and settlement reports in employment discrimination cases where compensatory

  damages are awarded establish that successful plaintiffs routinely recover awards that would

  satisfy or exceed the jurisdictional threshold. See, e.g., Tucker v. Hous. Auth., 229 Fed. Appx.

  820 (11th Cir. 2007) (affirming jury award of compensatory damages for emotional distress in the

  amount of $100,000); Stone v. GEICO General Ins. Co., No. 8:05-cv-636, 2009 WL 3720954

  (M.D. Fla. Nov. 5, 2009) (jury awarded $200,000.00 in compensatory damages for emotional

  pain and mental anguish); Bernstein v. Sephora, 182 F. Supp. 2d 1214 (S.D. Fla. 2002)

  (awarding Plaintiff compensatory damages award $75,000 for emotional pain and mental

  anguish). Based upon the foregoing jury verdicts and awards, Plaintiff’s claim for compensatory

  damages places the amount in controversy well above $75,000.00.

         24.    Finally, Plaintiff seeks attorneys’ fees and costs, which must be taken into account

  when calculating the amount in controversy. Indeed, when a statute, such as the Florida Civil

  Rights Act “authorizes the recovery of attorneys’ fees, a reasonable amount of those fees is

  included in the amount in controversy.” Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265

  (11th Cir. 2003); see also Brown v. Cunningham Lindsey U.S., Inc., No. 3:05-cv-141, 2005 WL

  1126670, at *4 (M.D. Fla. May 11, 2005) (including prospective attorneys’ fees in the amount in

  controversy) (citing Morrison v. Allstate Indemnity Co., 228 F.3d 1255, 1265 (11th Cir. 2000)).

         25.    Because attorneys’ fees in employment cases often exceed the jurisdictional



                                                 6
Case 1:21-cv-22962-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 7 of 11




  threshold of $75,000, there is no question that the amount in controversy has been satisfied in the

  instant case. See, e.g., Mock v. Bell Helicopter Textron, Inc., 2010 WL 5066121 (M.D. Fla. Sept.

  2010) (awarding plaintiff $342,207.81 in attorneys’ fees in discrimination case); EEOC v.

  Enterprise Leasing Co., Inc., No. 8:00-cv-2012, 2003 WL 21659097, at *8 (M.D. Fla. May 16,

  2003) (intervening attorney was awarded $77,165.00 for work performed in a non-complex case

  by lead counsel even after reducing lead counsel’s hourly rate, the number of hours billed, and

  adjusting the lodestar). Here, the Florida Civil Rights Act specifically states in its attorney’s fees

  provision that a prevailing plaintiff may be awarded attorney’s fees and that “this provision for

  attorney’s fees be interpreted in a manner consistent with federal case law involving Title VII.”

  Fla. Stat. §760.11.

         26.     Based on the claims alleged, the damages pled, and the statutory attorney’s fees

  sought and incurred to date, it is more likely than not that Plaintiff’s attorneys’ fees, when added

  to Plaintiff’s claims for lost wages, front pay, and compensatory damages, far exceed the

  jurisdictional threshold of $75,000.00 for purposes of diversity jurisdiction. See Cowan v.

  Genesco, Inc., Case No. 3:14-cv-261-J-34JRK, 2014 WL 3417656, at *13 (M.D. Fla. July 14,

  2014) (noting that the Eleventh Circuit encourages district courts to use “judicial experience and

  common sense based on the evidence presented and the nature of the claims alleged in

  determining whether the jurisdictional threshold is reached.”)

         WHEREFORE, Defendant, Circle K Stores, Inc., respectfully requests that this Court

  take jurisdiction of this action and issue all necessary orders and process to remove Mayra De

  Armas v. Circle K Stores, Inc., Case No.: 2021-016662-CA-01, pending in the Circuit Court of

  the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, to the United States

  District Court for the Southern District of Florida, Miami Division.



                                                    7
Case 1:21-cv-22962-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 8 of 11




         DATED this 16th day of August, 2021.

                                                    Respectfully submitted,

                                                    /s/ Vanessa Patel
                                                    Vanessa Patel; FBN: 103928
                                                    vanessa.patel@ogletree.com
                                                    Maja A. Hartzell; FBN: 1022333
                                                    maja.hartzell@ogletree.com
                                                    OGLETREE, DEAKINS, NASH,
                                                     SMOAK & STEWART, P.C.
                                                    100 North Tampa Street, Suite 3600
                                                    Tampa, FL 33602
                                                    P: 813-289-1247; F: 813-289-6530

                                                    Attorneys for Defendant

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 16, 2021, the foregoing was electronically filed

  with the Court using the CM/ECF System, and a true and correct copy was also served via

  electronic mail to:

                               Anthony M. Georges-Pierre, Esq.
                            REMER & GEORGES-PIERRE, PLLC
            Courthouse Tower, 44 West Flagler Street, Suite 2200, Miami, FL 33130
      agp@rgpattorneys.com; agplitigation@rgpattorneys.com; mhorowitz@rgpattorneys.com

                                    Attorneys for Plaintiff

                                                    /s/ Vanessa Patel
                                                    Attorney


                                                                                     48121432.1




                                                8
             Case 1:21-cv-22962-MGC Document
LU!55!!!)Tgx/!15032*                         1 Entered on FLSD Docket 08/16/2021 Page 9 of 11
                                       EKXKN!EQXGT!UJGGV
Vjg!LU!55!ekxkn!eqxgt!ujggv!cpf!vjg!kphqtocvkqp!eqpvckpgf!jgtgkp!pgkvjgt!tgrnceg!pqt!uwrrngogpv!vjg!hknkpi!cpf!ugtxkeg!qh!rngcfkpiu!qt!qvjgt!rcrgtu!cu!tgswktgf!d{!ncy-!gzegrv!cu!
rtqxkfgf!d{!nqecn!twngu!qh!eqwtv/!!Vjku!hqto-!crrtqxgf!d{!vjg!Lwfkekcn!Eqphgtgpeg!qh!vjg!Wpkvgf!Uvcvgu!kp!Ugrvgodgt!2;85-!ku!tgswktgf!hqt!vjg!wug!qh!vjg!Engtm!qh!Eqwtv!hqt!vjg!
rwtrqug!qh!kpkvkcvkpi!vjg!ekxkn!fqemgv!ujggv/!!!!)UGG!KPUVTWEVKQPU!QP!PGZV!RCIG!QH!VJKU!HQTO/*
K/ )c* RNCKPVKHHU                                                                                        FGHGPFCPVU
          OC[TC FG CTOCU                                                                                 EKTENG M UVQTGU- KPE/
   )d* Eqwpv{!qh!Tgukfgpeg!qh!Hktuv!Nkuvgf!Rnckpvkhh              Okcok.Fcfg                             Eqwpv{!qh!Tgukfgpeg!qh!Hktuv!Nkuvgf!Fghgpfcpv
                                 )GZEGRV!KP!W/U/!RNCKPVKHH!ECUGU*                                                               )KP!W/U/!RNCKPVKHH!ECUGU!QPN[*
                                                                                                         PQVG<      KP!NCPF!EQPFGOPCVKQP!ECUGU-!WUG!VJG!NQECVKQP!QH!
                                                                                                                    VJG!VTCEV!QH!NCPF!KPXQNXGF/

   )e* Cvvqtpg{u!)Hkto!Pcog-!Cfftguu-!cpf!Vgngrjqpg!Pwodgt*           Cvvqtpg{u )Kh!Mpqyp*
       Cpvjqp{ O/ Igqtigu.Rkgttg0Ocz N/ Jqtqykv| . Tgogt '           Xcpguuc C/ Rcvgn0Oclc C/ Jctv|gnn . Qingvtgg Fgcmkpu- 211
       Igqtigu.Rkgttg- RNNE- 55 Y/ Hncingt Uv/- $3311- Okcok-        P/ Vcorc Uv/- $4711- Vcorc- HN 44713- vgn/ 924.39;.2358
       HN 44241= vgn/ 416.527.6111
KK/!!DCUKU!QH!LWTKUFKEVKQP )Rnceg!cp!Z!kp!Qpg!Dqz!Qpn{*   KKK/!EKVK\GPUJKR!QH!RTKPEKRCN!RCTVKGU )Rnceg!cp!Z!kp!Qpg!Dqz!hqt!Rnckpvkhh!
                                                                                                      )Hqt!Fkxgtukv{!Ecugu!Qpn{*                                    cpf!Qpg!Dqz!hqt!Fghgpfcpv*!
   2   W/U/!Iqxgtpogpv                  4   Hgfgtcn!Swguvkqp                                                                   RVH         FGH                                        RVH       FGH
         Rnckpvkhh                            )W/U/!Iqxgtpogpv!Pqv!c!Rctv{*                     Ekvk|gp!qh!Vjku!Uvcvg            2           2     Kpeqtrqtcvgf!qt Rtkpekrcn!Rnceg         5      5
                                                                                                                                                     qh!Dwukpguu!Kp!Vjku!Uvcvg

   3   W/U/!Iqxgtpogpv                  5   Fkxgtukv{                                           Ekvk|gp!qh!Cpqvjgt!Uvcvg             3         3   Kpeqtrqtcvgf!cpf Rtkpekrcn!Rnceg           6          6
         Fghgpfcpv                            )Kpfkecvg!Ekvk|gpujkr!qh!Rctvkgu!kp!Kvgo!KKK*                                                          qh!Dwukpguu!Kp!Cpqvjgt!Uvcvg

                                                                                                Ekvk|gp!qt!Uwdlgev!qh!c              4         4   Hqtgkip!Pcvkqp                             7          7
                                                                                                  Hqtgkip!Eqwpvt{
KX/!!PCVWTG!QH!UWKV )Rnceg!cp!Z!kp!Qpg!Dqz!Qpn{*                                                                                 Enkem!jgtg!hqt<!Pcvwtg!qh!Uwkv!Eqfg!Fguetkrvkqpu/
          EQPVTCEV                                                VQTVU                           HQTHGKVWTG0RGPCNV[                        DCPMTWRVE[                      QVJGT!UVCVWVGU
   221!Kpuwtcpeg                      RGTUQPCN!KPLWT[              RGTUQPCN!KPLWT[                 736!Ftwi!Tgncvgf!Ugk|wtg              533!Crrgcn!39!WUE!269            486!Hcnug!Enckou!Cev
   231!Octkpg                         421!Cktrncpg                476!Rgtuqpcn!Kplwt{!!.               qh!Rtqrgtv{!32!WUE!992            534!Ykvjftcycn                   487!Swk!Vco!)42!WUE!
   241!Oknngt!Cev                     426!Cktrncpg!Rtqfwev            Rtqfwev!Nkcdknkv{            7;1!Qvjgt                                 39!WUE!268                       483;)c**
   251!Pgiqvkcdng!Kpuvtwogpv               Nkcdknkv{              478!Jgcnvj!Ectg0                                                         KPVGNNGEVWCN                   511!Uvcvg!Tgcrrqtvkqpogpv
   261!Tgeqxgt{!qh!Qxgtrc{ogpv        431!Cuucwnv-!Nkdgn!'            Rjctocegwvkecn                                                     RTQRGTV[!TKIJVU                  521!Cpvkvtwuv
       '!Gphqtegogpv!qh!Lwfiogpv           Uncpfgt                    Rgtuqpcn!Kplwt{                                                    931!Eqr{tkijvu                   541!Dcpmu!cpf!Dcpmkpi
   262!Ogfkectg!Cev                   441!Hgfgtcn!Gornq{gtu          Rtqfwev!Nkcdknkv{                                                  941!Rcvgpv                       561!Eqoogteg
   263!Tgeqxgt{!qh!Fghcwnvgf               Nkcdknkv{              479!Cudguvqu!Rgtuqpcn                                                  946!Rcvgpv!. Cddtgxkcvgf         571!Fgrqtvcvkqp
        Uvwfgpv!Nqcpu                 451!Octkpg                      Kplwt{!Rtqfwev                                                         Pgy!Ftwi!Crrnkecvkqp         581!Tcemgvggt!Kphnwgpegf!cpf
        )Gzenwfgu!Xgvgtcpu*           456!Octkpg!Rtqfwev              Nkcdknkv{                                                          951!Vtcfgoctm                        Eqttwrv!Qticpk|cvkqpu
   264!Tgeqxgt{!qh!Qxgtrc{ogpv             Nkcdknkv{             RGTUQPCN!RTQRGTV[                          NCDQT                        991!Fghgpf!Vtcfg!Ugetgvu!        591!Eqpuwogt!Etgfkv
       qh!Xgvgtcpu!Dgpghkvu          461!Oqvqt!Xgjkeng           481!Qvjgt!Htcwf                  821!Hckt!Ncdqt!Uvcpfctfu                  Cev!qh!3127!                     )26!WUE!2792!qt!27;3*
   271!Uvqemjqnfgtu!Uwkvu            466!Oqvqt!Xgjkeng           482!Vtwvj!kp!Ngpfkpi                 Cev                                                                596!Vgngrjqpg!Eqpuwogt
   2;1!Qvjgt!Eqpvtcev                     Rtqfwev!Nkcdknkv{       491!Qvjgt!Rgtuqpcn               831!Ncdqt0Ocpcigogpv                  UQEKCN!UGEWTKV[                      Rtqvgevkqp!Cev
   2;6!Eqpvtcev!Rtqfwev!Nkcdknkv{     471!Qvjgt!Rgtuqpcn              Rtqrgtv{!Fcocig                  Tgncvkqpu                         972!JKC!)24;6hh*                 5;1!Ecdng0Ucv!VX
   2;7!Htcpejkug                          Kplwt{                  496!Rtqrgtv{!Fcocig              851!Tcknyc{!Ncdqt!Cev                 973!Dncem!Nwpi!);34*             961!Ugewtkvkgu0Eqooqfkvkgu0
                                      473!Rgtuqpcn!Kplwt{!.           Rtqfwev!Nkcdknkv{            862!Hcokn{!cpf!Ogfkecn                974!FKYE0FKYY!)516)i**               Gzejcpig
                                          Ogfkecn!Ocnrtcevkeg                                          Ngcxg!Cev                         975!UUKF!Vkvng!ZXK               9;1!Qvjgt!Uvcvwvqt{!Cevkqpu
       TGCN!RTQRGTV[                    EKXKN!TKIJVU             RTKUQPGT!RGVKVKQPU                8;1!Qvjgt!Ncdqt!Nkvkicvkqp            976!TUK!)516)i**                 9;2!Citkewnvwtcn!Cevu
   321!Ncpf!Eqpfgopcvkqp              551!Qvjgt!Ekxkn!Tkijvu      Jcdgcu!Eqtrwu<                   8;2!Gornq{gg!Tgvktgogpv                                                9;4!Gpxktqpogpvcn!Ocvvgtu
   331!Hqtgenquwtg                    552!Xqvkpi                  574!Cnkgp!Fgvckpgg                   Kpeqog!Ugewtkv{!Cev               HGFGTCN!VCZ!UWKVU                9;6!Htggfqo!qh!Kphqtocvkqp
   341!Tgpv!Ngcug!'!Glgevogpv         553!Gornq{ogpv              621!Oqvkqpu!vq!Xcecvg                                                  981!Vczgu!)W/U/!Rnckpvkhh            Cev
   351!Vqtvu!vq!Ncpf                  554!Jqwukpi0                    Ugpvgpeg                                                                qt!Fghgpfcpv*               9;7!Ctdkvtcvkqp
   356!Vqtv!Rtqfwev!Nkcdknkv{             Ceeqooqfcvkqpu          641!Igpgtcn                                                            982!KTUVjktf!Rctv{              9;;!Cfokpkuvtcvkxg!Rtqegfwtg
   3;1!Cnn!Qvjgt!Tgcn!Rtqrgtv{        556!Cogt/!y0Fkucdknkvkgu!.  646 Fgcvj!Rgpcnv{                    KOOKITCVKQP                            37!WUE!871;                     Cev0Tgxkgy!qt!Crrgcn!qh
                                          Gornq{ogpv              Qvjgt<                           573!Pcvwtcnk|cvkqp!Crrnkecvkqp!                                            Cigpe{!Fgekukqp
                                      557!Cogt/!y0Fkucdknkvkgu!.  651!Ocpfcowu!'!Qvjgt             576 Qvjgt!Kookitcvkqp                                                  ;61!Eqpuvkvwvkqpcnkv{!qh
                                          Qvjgt                   661!Ekxkn!Tkijvu                     Cevkqpu                                                                Uvcvg!Uvcvwvgu
                                      559!Gfwecvkqp               666!Rtkuqp!Eqpfkvkqp
                                                                  671!Ekxkn!Fgvckpgg!.
                                                                      Eqpfkvkqpu!qh!
                                                                      Eqphkpgogpv
X/!!QTKIKP )Rnceg!cp!Z!kp!Qpg!Dqz!Qpn{*
  2 Qtkikpcn              3 Tgoqxgf!htqo                     4     Tgocpfgf!htqo              5 Tgkpuvcvgf!qt             6 Vtcpuhgttgf!htqo       7 Ownvkfkuvtkev                    9!!Ownvkfkuvtkev
    Rtqeggfkpi!             Uvcvg!Eqwtv                            Crrgnncvg!Eqwtv!             Tgqrgpgf                    Cpqvjgt!Fkuvtkev           Nkvkicvkqp!.!                     Nkvkicvkqp!.
                                                                                                                            )urgekh{*                  Vtcpuhgt                          Fktgev!Hkng
                                        Ekvg!vjg!W/U/!Ekxkn!Uvcvwvg!wpfgt!yjkej!{qw!ctg!hknkpi!)Fq!pqv!ekvg!lwtkufkevkqpcn!uvcvwvgu!wpnguu!fkxgtukv{*<
                                        39 W/U/E/ 2443 cpf 39 W/U/E/ 2552
XK/!!ECWUG!QH!CEVKQP Dtkgh!fguetkrvkqp!qh!ecwug<
                                        Cnngigf tceg- pcvkqpcn qtkikp- cpf fkucdknkv{ fkuetkokpcvkqp
XKK/!!TGSWGUVGF!KP                           EJGEM!KH!VJKU!KU!C!ENCUU!CEVKQP                       FGOCPF!%                                    EJGEM![GU!qpn{!kh!fgocpfgf!kp!eqornckpv<
         EQORNCKPV<                          WPFGT!TWNG!34-!H/T/Ex/R/!                                                                         LWT[!FGOCPF<           [gu       Pq
XKKK/!!TGNCVGF!ECUG)U*!
                                            )Ugg!kpuvtwevkqpu*<
!!!!!!!!!!KH!CP[                                                    LWFIG                                                                FQEMGV!PWODGT
FCVG                                                                  UKIPCVWTG!QH!CVVQTPG[!QH!TGEQTF
902703132                                                             0u0Xcpguuc C/ Rcvgn
HQT!QHHKEG!WUG!QPN[

   TGEGKRV!$                     COQWPV                                    CRRN[KPI!KHR                                   LWFIG                            OCI/!LWFIG
          Case 1:21-cv-22962-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 10 of 11
LU!55!Tgxgtug!)Tgx/!15032*


                     KPUVTWEVKQPU!HQT!CVVQTPG[U!EQORNGVKPI!EKXKN!EQXGT!UJGGV!HQTO!LU!55
                                                                Cwvjqtkv{!Hqt!Ekxkn!Eqxgt!Ujggv

Vjg!LU!55!ekxkn!eqxgt!ujggv!cpf!vjg!kphqtocvkqp!eqpvckpgf!jgtgkp!pgkvjgt!tgrncegu!pqt!uwrrngogpvu!vjg!hknkpiu!cpf!ugtxkeg!qh!rngcfkpi!qt!qvjgt!rcrgtu!cu!
tgswktgf!d{!ncy-!gzegrv!cu!rtqxkfgf!d{!nqecn!twngu!qh!eqwtv/!!Vjku!hqto-!crrtqxgf!d{!vjg!Lwfkekcn!Eqphgtgpeg!qh!vjg!Wpkvgf!Uvcvgu!kp!Ugrvgodgt!2;85-!ku!
tgswktgf!hqt!vjg!wug!qh!vjg!Engtm!qh!Eqwtv!hqt!vjg!rwtrqug!qh!kpkvkcvkpi!vjg!ekxkn!fqemgv!ujggv/!!Eqpugswgpvn{-!c!ekxkn!eqxgt!ujggv!ku!uwdokvvgf!vq!vjg!Engtm!qh!
Eqwtv!hqt!gcej!ekxkn!eqornckpv!hkngf/!!Vjg!cvvqtpg{!hknkpi!c!ecug!ujqwnf!eqorngvg!vjg!hqto!cu!hqnnqyu<!

K/)c*! Rnckpvkhhu.Fghgpfcpvu/!!Gpvgt!pcogu!)ncuv-!hktuv-!okffng!kpkvkcn*!qh!rnckpvkhh!cpf!fghgpfcpv/!!Kh!vjg!rnckpvkhh!qt!fghgpfcpv!ku!c!iqxgtpogpv!cigpe{-!wug!!!
       qpn{!vjg!hwnn!pcog!qt!uvcpfctf!cddtgxkcvkqpu/!Kh!vjg!rnckpvkhh!qt!fghgpfcpv!ku!cp!qhhkekcn!ykvjkp!c!iqxgtpogpv!cigpe{-!kfgpvkh{!hktuv!vjg!cigpe{!cpf!vjgp!
       vjg!qhhkekcn-!ikxkpi!dqvj!pcog!cpf!vkvng/
!!!)d* Eqwpv{!qh!Tgukfgpeg/!!Hqt!gcej!ekxkn!ecug!hkngf-!gzegrv!W/U/!rnckpvkhh!ecugu-!gpvgt!vjg!pcog!qh!vjg!eqwpv{!yjgtg!vjg!hktuv!nkuvgf!rnckpvkhh!tgukfgu!cv!vjg!
       vkog!qh!hknkpi/!Kp!W/U/!rnckpvkhh!ecugu-!gpvgt!vjg!pcog!qh!vjg!eqwpv{!kp!yjkej!vjg!hktuv!nkuvgf!fghgpfcpv!tgukfgu!cv!vjg!vkog!qh!hknkpi/!)PQVG<!Kp!ncpf!
       eqpfgopcvkqp!ecugu-!vjg!eqwpv{!qh!tgukfgpeg!qh!vjg!#fghgpfcpv#!ku!vjg!nqecvkqp!qh!vjg!vtcev!qh!ncpf!kpxqnxgf/*!
!!!)e* Cvvqtpg{u/!!Gpvgt!vjg!hkto!pcog-!cfftguu-!vgngrjqpg!pwodgt-!cpf!cvvqtpg{!qh!tgeqtf/!!Kh!vjgtg!ctg!ugxgtcn!cvvqtpg{u-!nkuv!vjgo!qp!cp!cvvcejogpv-!pqvkpi!!
       kp!vjku!ugevkqp!#)ugg!cvvcejogpv*#/!

KK/!!!   Lwtkufkevkqp/!!Vjg!dcuku!qh!lwtkufkevkqp!ku!ugv!hqtvj!wpfgt!Twng!9)c*-!H/T/Ex/R/-!yjkej!tgswktgu!vjcv!lwtkufkevkqpu!dg!ujqyp!kp!rngcfkpiu/!!Rnceg!cp!#Z#!
         kp!qpg!qh!vjg!dqzgu/!Kh!vjgtg!ku!oqtg!vjcp!qpg!dcuku!qh!lwtkufkevkqp-!rtgegfgpeg!ku!ikxgp!kp!vjg!qtfgt!ujqyp!dgnqy/!
         Wpkvgf!Uvcvgu!rnckpvkhh/!!)2*!Lwtkufkevkqp!dcugf!qp!39!W/U/E/!2456!cpf!2459/!!Uwkvu!d{!cigpekgu!cpf!qhhkegtu!qh!vjg!Wpkvgf!Uvcvgu!ctg!kpenwfgf!jgtg/!
         Wpkvgf!Uvcvgu!fghgpfcpv/!!)3*!Yjgp!vjg!rnckpvkhh!ku!uwkpi!vjg!Wpkvgf!Uvcvgu-!kvu!qhhkegtu!qt!cigpekgu-!rnceg!cp!#Z#!kp!vjku!dqz/!
         Hgfgtcn!swguvkqp/!!)4*!Vjku!tghgtu!vq!uwkvu!wpfgt!39!W/U/E/!2442-!yjgtg!lwtkufkevkqp!ctkugu!wpfgt!vjg!Eqpuvkvwvkqp!qh!vjg!Wpkvgf!Uvcvgu-!cp!cogpfogpv!
         vq!vjg!Eqpuvkvwvkqp-!cp!cev!qh!Eqpitguu!qt!c!vtgcv{!qh!vjg!Wpkvgf!Uvcvgu/!Kp!ecugu!yjgtg!vjg!W/U/!ku!c!rctv{-!vjg!W/U/!rnckpvkhh!qt!fghgpfcpv!eqfg!vcmgu!
         rtgegfgpeg-!cpf!dqz!2!qt!3!ujqwnf!dg!octmgf/!
         Fkxgtukv{!qh!ekvk|gpujkr/!!)5*!Vjku!tghgtu!vq!uwkvu!wpfgt!39!W/U/E/!2443-!yjgtg!rctvkgu!ctg!ekvk|gpu!qh!fkhhgtgpv!uvcvgu/!!Yjgp!Dqz!5!ku!ejgemgf-!vjg!!
         ekvk|gpujkr!qh!vjg!fkhhgtgpv!rctvkgu!owuv!dg!ejgemgf/!!)Ugg!Ugevkqp!KKK!dgnqy=!PQVG<!hgfgtcn!swguvkqp!cevkqpu!vcmg!rtgegfgpeg!qxgt!fkxgtukv{!!
         ecugu/*!

KKK/!!! Tgukfgpeg!)ekvk|gpujkr*!qh!Rtkpekrcn!Rctvkgu/!!Vjku!ugevkqp!qh!vjg!LU!55!ku!vq!dg!eqorngvgf!kh!fkxgtukv{!qh!ekvk|gpujkr!ycu!kpfkecvgf!cdqxg/!!Octm!vjku!
        ugevkqp!hqt!gcej!rtkpekrcn!rctv{/!

KX/!     Pcvwtg!qh!Uwkv/!!Rnceg!cp!#Z#!kp!vjg!crrtqrtkcvg!dqz/!!Kh!vjgtg!ctg!ownvkrng!pcvwtg!qh!uwkv!eqfgu!cuuqekcvgf!ykvj!vjg!ecug-!rkem!vjg!pcvwtg!qh!uwkv!eqfg!!
         vjcv!ku!oquv!crrnkecdng/!!Enkem!jgtg!hqt<!Pcvwtg!qh!Uwkv!Eqfg!Fguetkrvkqpu/!

X/!!     Qtkikp/!!Rnceg!cp!#Z#!kp!qpg!qh!vjg!ugxgp!dqzgu/!
         Qtkikpcn!Rtqeggfkpiu/!!)2*!Ecugu!yjkej!qtkikpcvg!kp!vjg!Wpkvgf!Uvcvgu!fkuvtkev!eqwtvu/!
         Tgoqxgf!htqo!Uvcvg!Eqwtv/!!)3*!Rtqeggfkpiu!kpkvkcvgf!kp!uvcvg!eqwtvu!oc{!dg!tgoqxgf!vq!vjg!fkuvtkev!eqwtvu!wpfgt!Vkvng!39!W/U/E/-!Ugevkqp!2552/!!!
         Tgocpfgf!htqo!Crrgnncvg!Eqwtv/!!)4*!Ejgem!vjku!dqz!hqt!ecugu!tgocpfgf!vq!vjg!fkuvtkev!eqwtv!hqt!hwtvjgt!cevkqp/!!Wug!vjg!fcvg!qh!tgocpf!cu!vjg!hknkpi!
         fcvg/!
         Tgkpuvcvgf!qt!Tgqrgpgf/!!)5*!Ejgem!vjku!dqz!hqt!ecugu!tgkpuvcvgf!qt!tgqrgpgf!kp!vjg!fkuvtkev!eqwtv/!!Wug!vjg!tgqrgpkpi!fcvg!cu!vjg!hknkpi!fcvg/!
         Vtcpuhgttgf!htqo!Cpqvjgt!Fkuvtkev/!!)6*!Hqt!ecugu!vtcpuhgttgf!wpfgt!Vkvng!39!W/U/E/!Ugevkqp!2515)c*/!!Fq!pqv!wug!vjku!hqt!ykvjkp!fkuvtkev!vtcpuhgtu!qt
         ownvkfkuvtkev!nkvkicvkqp!vtcpuhgtu/!
         Ownvkfkuvtkev!Nkvkicvkqp!!Vtcpuhgt/!!)7*!Ejgem!vjku!dqz!yjgp!c!ownvkfkuvtkev!ecug!ku!vtcpuhgttgf!kpvq!vjg!fkuvtkev!wpfgt!cwvjqtkv{!qh!Vkvng!39!W/U/E/!
         Ugevkqp!2518/!
         Ownvkfkuvtkev!Nkvkicvkqp!!Fktgev!Hkng/!!)9*!Ejgem!vjku!dqz!yjgp!c!ownvkfkuvtkev!ecug!ku!hkngf!kp!vjg!ucog!fkuvtkev!cu!vjg!Ocuvgt!OFN!fqemgv/!!
         RNGCUG!PQVG!VJCV!VJGTG!KU!PQV!CP!QTKIKP!EQFG!8/!!Qtkikp!Eqfg!8!ycu!wugf!hqt!jkuvqtkecn!tgeqtfu!cpf!ku!pq!nqpigt!tgngxcpv!fwg!vq!!
         ejcpigu!kp!uvcvwvg/!

XK/!!    Ecwug!qh!Cevkqp/!!Tgrqtv!vjg!ekxkn!uvcvwvg!fktgevn{!tgncvgf!vq!vjg!ecwug!qh!cevkqp!cpf!ikxg!c!dtkgh!fguetkrvkqp!qh!vjg!ecwug/!!Fq!pqv!ekvg!lwtkufkevkqpcn!!
         uvcvwvgu!wpnguu!fkxgtukv{/!!Gzcorng<!W/U/!Ekxkn!Uvcvwvg<!58!WUE!664!Dtkgh!Fguetkrvkqp<!Wpcwvjqtk|gf!tgegrvkqp!qh!ecdng!ugtxkeg/!

XKK/!! Tgswguvgf!kp!Eqornckpv/!!Encuu!Cevkqp/!!Rnceg!cp!#Z#!kp!vjku!dqz!kh!{qw!ctg!hknkpi!c!encuu!cevkqp!wpfgt!Twng!34-!H/T/Ex/R/!
       Fgocpf/!!Kp!vjku!urceg!gpvgt!vjg!cevwcn!fqnnct!coqwpv!dgkpi!fgocpfgf!qt!kpfkecvg!qvjgt!fgocpf-!uwej!cu!c!rtgnkokpct{!kplwpevkqp/!
       Lwt{!Fgocpf/!!Ejgem!vjg!crrtqrtkcvg!dqz!vq!kpfkecvg!yjgvjgt!qt!pqv!c!lwt{!ku!dgkpi!fgocpfgf/!

XKKK/!!!Tgncvgf!Ecugu/ !!Vjku!ugevkqp!qh!vjg!LU!55!ku!wugf!vq!tghgtgpeg!tgncvgf!rgpfkpi!ecugu-!kh!cp{/!!Kh!vjgtg!ctg!tgncvgf!rgpfkpi!ecugu-!kpugtv!vjg!fqemgv!!
        pwodgtu!cpf!vjg!eqttgurqpfkpi!lwfig!pcogu!hqt!uwej!ecugu/!

Fcvg!cpf!Cvvqtpg{!Ukipcvwtg/!!Fcvg!cpf!ukip!vjg!ekxkn!eqxgt!ujggv/!
Filing Case 1:21-cv-22962-MGC Document 1 Entered on FLSD Docket 08/16/2021 Page 11 of 11
       # 130188203   E-Filed 07/07/2021 02:10:31 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            11th JUDICIAL CIRCUIT, IN AND FOR
                                                            MIAMI-DADE COUNTY, FLORIDA

                                                            CASE NO.: 2021-016662 CA 01
        MAYRA DE ARMAS,
            Plaintiff,

        vs.

        CIRCLE K STORES, INC.,
        a Foreign Profit Corporation,
               Defendant.
        ___________________________________/

                                       SUMMONS IN A CIVIL CASE

        TO: CIRCLE K STORES, INC., through its Registered Agent:

                                      CORPORATION SERVICE COMPANY
                                      1201 HAYS STREET
                                      TALLAHASSEE, FL 32301

        YOU ARE HEREBY SUMMONED

                                      ANTHONY M. GEORGES-PIERRE, ESQ.
                                      REMER & GEORGES-PIERRE, PLLC.
                                      44 WEST FLAGLER STREET
                                      SUITE 2200
                                      MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of this
        summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
        be taken against you for the relief demanded in the complaint. You must also file your answer with
        the Clerk of this Court within a reasonable period of time after service.
                      Ø¿®ª»§ Î«ª·²ô         éñïçñîðîï
        __________________________________________
                   Ý´»®µ ±º Ý±«®¬-
        CLERK                               DATE

        _____________________________________
        (BY) DEPUTY CLERK
